                 Case 2:20-cv-00637-DMG-PJW Document 1 Filed 01/22/20 Page 1 of 7 Page ID #:1



                      1 AMY WINTERSHEIMER FINDLEY (BAR NO. 163074)
                        ALLEN MATKINS LECK GAMBLE
                      2 MALLORY & NATSIS LLP
                        One America Plaza
                      3 600 West Broadway, 27th Floor
                        San Diego, California 92101-0903
                      4 Phone: (619) 233-1155
                        Fax: (619) 233-1158
                      5 E-Mail: awintersheimer@allenmatkins.com
                      6 STEPHANIE S. ELDER (BAR NO. 299107)
                        ALLEN MATKINS LECK GAMBLE
                      7 MALLORY & NATSIS LLP
                        865 South Figueroa Street, Suite 2800
                      8 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                      9 Fax: (213) 620-8816
                        E-Mail: selder@allenmatkins.com
                     10
                        Attorneys for Defendant
                     11 DELTA AIR LINES, INC.
                     12                                 UNITED STATES DISTRICT COURT
                     13                            CENTRAL DISTRICT OF CALIFORNIA
                     14
                     15 ARMANDO GARCIA,                                Case No. 2:20-cv-637
                                                                       (Los Angeles Superior Court
                     16                    Plaintiff,                  Case No. 19STCV01916)
                     17               v.                               NOTICE OF REMOVAL OF ACTION
                                                                       UNDER 28 U.S.C. § 1441(b)
                     18 DELTA AIR LINES, INC., a                       (DIVERSITY)
                        Corporation,
                     19 NANCY PERONG, an individual, and               Complaint Filed: January 24, 2019
                        DOES 1 through 50, inclusive,
                     20
                                     Defendants.
                     21
                     22               TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                     23               PLEASE TAKE NOTICE that Defendant Delta Air Lines, Inc. ("Delta")
                     24 hereby removes to the United States District Court for the Central District of
                     25 California, the action pending in the Superior Court of the State of California in and
                     26 for the County of Los Angeles, Case No. 19STCV01916, and states as follows:
                     27               1.   On January 24, 2019, an action was commenced in the Superior Court
                     28 of the State of California in and for the County of Los Angeles ("Superior Court")
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                      NOTICE OF REMOVAL
                            893307.01/SD
                 Case 2:20-cv-00637-DMG-PJW Document 1 Filed 01/22/20 Page 2 of 7 Page ID #:2



                      1 entitled "Armando Garcia, Plaintiff v. Delta Air Lines, Inc., a Corporation, Nancy
                      2 Perong, an individual, and DOES 1 through 50, inclusive, Defendants," as Case
                      3 Number 19STCV01916 ("Action").
                      4               2.   Service of the Summons and Complaint in this Action ("Complaint")
                      5 was completed on Defendant Delta Air Lines, Inc. on February 1, 2019 by way of
                      6 personal service on Corporation Service Company, Delta's agent for service of
                      7 process. Cal. Civ. Proc. Code § 416.10. Copies of all court documents served on
                      8 Delta, including the Summons, Complaint, Civil Case Cover Sheet, Civil Case
                      9 Cover Sheet Addendum and Statement of Location, and Notice of Case Assignment,
                     10 are attached hereto as Exhibit "A".
                     11               3.   On March 4, 2019, based on an inability to adequately meet and confer
                     12 with Plaintiff's counsel regarding a potential demurrer to Plaintiff's Complaint,
                     13 defendant Delta filed a Declaration re: Good Faith Attempt to Meet and Confer
                     14 Pursuant to Code of Civil Procedure § 430.41(a)(2), a true and correct copy of
                     15 which is attached hereto as Exhibit "B".
                     16               4.   On March 22, 2019, Plaintiff served defendant Delta with a Notice of
                     17 Case Management Conference and OSC Re: Proof of Service, a true and correct
                     18 copy of which is attached hereto as Exhibit "C".
                     19               5.   On March 29, 2019, Plaintiff filed his First Amended Complaint adding
                     20 additional facts surrounding the allegations as to individual defendant Nancy
                     21 Perong. Attached hereto as Exhibit "D" is a true and correct copy of Plaintiff's First
                     22 Amended Complaint.
                     23               6.   Attached hereto as Exhibit "E", is a true and correct copy of a
                     24 Stipulation and Order Allowing the Filing of Second Amended Complaint dated
                     25 April 30, 2019.
                     26               7.   On May 23, 2019, Plaintiff filed his Second Amended Complaint
                     27 including the exhibits inadvertently omitted with the filing of his First Amended
                     28 Complaint, a true and correct copy of which is attached hereto as Exhibit "F".
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                          NOTICE OF REMOVAL
                            893307.01/SD                                -2-
                 Case 2:20-cv-00637-DMG-PJW Document 1 Filed 01/22/20 Page 3 of 7 Page ID #:3



                      1               8.    Attached hereto as Exhibit "G", are true and correct copies of the
                      2 parties' Case Management Statements dated June 10, 2019.
                      3               9.    Thereafter, individual defendant Nancy Perong ("Perong") was served
                      4 with the various state court documents, including Plaintiff's Second Amended
                      5 Complaint, by way of Notice and Acknowledgement of Receipt, executed on or
                      6 about June 12, 2019. A true and correct copy of the Notice and Acknowledgment of
                      7 Receipt is attached hereto as Exhibit "H".
                      8               10.   On June 27, 2019, Delta filed its Answer to the Second Amended
                      9 Complaint with the Superior Court. Attached hereto as Exhibit "I" is a true and
                     10 correct copy of Delta's Answer.
                     11               11.   On June 28, 2019, Plaintiff served a Notice of Continued Case
                     12 Management Conference, a true and correct copy of which is attached hereto as
                     13 Exhibit "J".
                     14               12.   On or about July 11, 2019, Perong filed a Demurrer to Plaintiff's
                     15 Second Amended Complaint as to the claim for Intentional Infliction of Emotional
                     16 Distress, which cannot properly be brought against an individual defendant.
                     17 Attached hereto as Exhibit "K" are true and correct copies of Perong's Demurrer to
                     18 Plaintiff's Second Amended Complaint, Plaintiff's Opposition and Perong's Reply.
                     19               13.   On August 26, 2019, Plaintiff served Defendants with a Notice of
                     20 Continued Case Management Conference, a true and correct copy of which is
                     21 attached hereto as Exhibit "L".
                     22               14.   On January 7, 2020, defendant Perong's Demurrer came on for hearing.
                     23 The Court sustained defendant Perong’s demurrer to the Seventh Cause of Action
                     24 for Intentional Infliction of Emotional Distress without leave to amend, and
                     25 dismissed defendant Perong from the lawsuit in its entirety. Attached hereto as
                     26 Exhibit "M" is a true and correct copy of the Notice of Ruling Sustaining Defendant
                     27 Nancy Perong's Demurrer to the Second Amended Complaint without Leave to
                     28 Amend dated January 8, 2020.
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                           NOTICE OF REMOVAL
                            893307.01/SD                                -3-
                 Case 2:20-cv-00637-DMG-PJW Document 1 Filed 01/22/20 Page 4 of 7 Page ID #:4



                      1               15.   On or about January 14, 2020, a Judgment of Dismissal was entered by
                      2 the Court in favor of Nancy Perong. Attached hereto as Exhibit "N" are true and
                      3 correct copies of the signed Judgment of Dismissal and the Court's Minute Order
                      4 dated January 14, 2020.
                      5               16.   Delta's removal is timely in that this Notice of Removal is filed within
                      6 thirty (30) days of the Court's ruling on Perong's demurrer, which dismissed Perong
                      7 from the lawsuit, and from which the Action became removable due to the dismissal
                      8 of the only individual defendant from the Action. 28 U.S.C. § 1446(b)(3). In
                      9 addition, no other defendants are required to join in this Notice of Removal because
                     10 there are no other defendants that have been named or served that have not been
                     11 dismissed.
                     12               17.   This Court has original jurisdiction over this Action under 28 U.S.C.
                     13 § 1332. This Action is one which may be removed to this Court pursuant to the
                     14 provisions of 28 U.S.C. § 1441(b) in that it is a civil action between citizens of
                     15 different states and the amount in controversy, as alleged by Garcia in his Second
                     16 Amended Complaint, is in excess of $75,000, exclusive of interest and costs.
                     17 Plaintiff's Second Amended Complaint among other things, seeks an unspecified
                     18 amount of damages, including actual damages and attorneys' fees, loss of earnings,
                     19 loss of employment benefits, emotional distress damages, as well as exemplary and
                     20 punitive damages, in connection with his pled causes of action. (See Exhibit F,
                     21 SAC ¶¶ 40-43, 51-54, 62-65, 71-74, 82-84, 89-91, and Prayer for Relief.)
                     22               18.   It is well settled that in determining whether a complaint meets the
                     23 $75,000 threshold amount in controversy set forth in 28 U.S.C. § 1332(a), a court
                     24 should consider the aggregate amount of the claims and value of the claims. Banta
                     25 v. Am. Med. Response Inc., 2011 U.S. Dist. LEXIS 77558 (C.D. Cal. July 15, 2011).
                     26 The amount in controversy includes all relief claimed at the time of removal to
                     27 which the plaintiff would be entitled if the plaintiff were to prevail, including future
                     28 lost wages and benefits. Chavez v. JP Morgan Chase & Co., 888 F. 3d 413, 414-
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                           NOTICE OF REMOVAL
                            893307.01/SD                                 -4-
                 Case 2:20-cv-00637-DMG-PJW Document 1 Filed 01/22/20 Page 5 of 7 Page ID #:5



                      1 415 (9th Cir. 2018). Plaintiff claims that he lost wages in the form of an unpaid
                      2 leave of absence for an eleven (11) month period of time. In addition to economic
                      3 damages, Plaintiff also seeks recovery for damages related to alleged emotional
                      4 distress, which in discrimination cases such as this, can often exceed the amounts
                      5 sought in economic damages.
                      6               19.   In determining whether the jurisdictional minimum is met, courts
                      7 consider all recoverable damages, not just economic and emotional distress damages
                      8 but also including actual and punitive damages. Bell v. Preferred Life Assurance
                      9 Soc'y, 320 U.S. 238 (1943). Courts must also include attorneys' fees recoverable by
                     10 statute, which are sought in the Plaintiff's Second Amended Complaint. Fritsch v.
                     11 Swift Transp. Co. of Arizona, LLC, 899 F. 3d 785, 794 (9th Cir. 2018). Here, based
                     12 on both the express language and a reasonable reading of the Second Amended
                     13 Complaint, and in light of relevant authority in determining the amount in
                     14 controversy, Plaintiff’s demand for damages is well in excess of $75,000.1
                     15               20.   Delta is informed and believes that Garcia was employed by Delta in
                     16 Los Angeles County and is a citizen of the State of California, who resides in the
                     17 city of Norwalk, California.
                     18               21.   Delta is currently, and was at the time of filing of the Complaint, a
                     19 corporation formed under the laws of the State of Delaware, having its principal
                     20 place of business in the State of Georgia, Fulton County. Delta's corporate
                     21 headquarters are located in Atlanta, Georgia, which is where the majority of its
                     22 executive and administrative functions are performed.
                     23               22.   Promptly after filing this Notice of Removal, Delta will serve all
                     24 adverse parties with the Notice to Superior Court and Adverse Parties of Removal to
                     25 Federal Court. A copy of this Notice is attached hereto as Exhibit "O".
                     26
                            1
                     27          By estimating the amount Plaintiff is seeking to recover, Delta does not concede
                                 that Plaintiff will prevail on any claim or that, if he were to prevail, he would be
                     28          entitled to damages in any particular amount or at all. Delta reserves the right to
       LAW OFFICES
                                 dispute Plaintiff's claims with respect to both liability and damages.
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                            NOTICE OF REMOVAL
                            893307.01/SD                                 -5-
                 Case 2:20-cv-00637-DMG-PJW Document 1 Filed 01/22/20 Page 6 of 7 Page ID #:6



                      1               23.   Exhibits "A" through "O" to this Notice of Removal constitute all
                      2 process, pleadings and orders served upon Delta in this action, or filed by Delta with
                      3 the Superior Court.
                      4 Dated: January 22, 2020                         ALLEN MATKINS LECK GAMBLE
                                                                         MALLORY & NATSIS LLP
                      5
                      6
                                                                        By:        /s/Amy Wintersheimer Findley
                      7                                                       AMY WINTERSHEIMER FINDLEY
                                                                              STEPHANIE S. ELDER
                      8                                                       Attorneys for Defendant
                                                                              DELTA AIR LINES, INC.
                      9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                         NOTICE OF REMOVAL
                            893307.01/SD                                -6-
                     Case 2:20-cv-00637-DMG-PJW Document 1 Filed 01/22/20 Page 7 of 7 Page ID #:7



                       1                                          PROOF OF SERVICE
                       2       I am employed in the County of San Diego, State of California. I am over the
                         age of eighteen (18) and am not a party to this action. My business address is One
                       3 America Plaza, 600 West Broadway, 27th Floor, San Diego, California 92101-0903.
                       4               On January 22, 2020, I served the within document(s) described as:
                       5                   • NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §
                                             1441(b) (DIVERSITY)
                       6
                            on the interested parties in this action as stated below:
                       7
                         Margui Hood, Esq.                                     Attorneys for Plaintiff ARMANDO
                       8 Molly F. Durkin, Esq.                                 GARCIA
                         DURKIN & HOOD, LLP
                       9 8840 Wilshire Blvd., Ste. 207                         Telephone: (310) 358-3260
                         Beverly Hills, CA 90211                               Facsimile: (310) 861-1378
                      10                                                       Email:
                                                                                     mhood@durkinandhood.com
                     11                                                              mdurkin@durkinandhood.com
                     12
                                      BY MAIL: I placed a true copy of the document in a sealed envelope or
                     13               package addressed as indicated above on the above-mentioned date m San
                                      Diego, California for collection and mailing pursuant to the firm's ordinary
                     14               busmess practice. I am familiar with the firm's J?ractice of collection and
                                      rrocessing correspondence for mailing. Under that practice it would be
                     15               cleposited with the U.S. Postal Service on that same day in the ordinary course
                                      of business. I am aware that on motion of party served, service is presumed
                     16               invalid if postal cancellation date or postage meter date is more than one day
                                      after date of deposit for mailing in affidavit.
                     17
                              I declare under penalty of perjury that I am employed in the office of a
                     18 member of the bar of this Court at whose direction the service was made and that the
                        foregoing is true and correct.
                     19
                              Executed on January 22, 2020, at San Diego, California.
                     20
                     21
                                             Susan L. Salerno
                     22                    (Type or print name)                        (Signature of Declarant)
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
    Mallory & Natsis LLP                                                                           NOTICE OF REMOVAL
                            893307.01/SD                                 -7-
